COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 DAVID CHAVIRA,                                                    No. 08-15-00128-CR
                                                   §
                               Appellant,                             Appeal from the
                                                   §
 v.                                                                  41st District Court
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                               State.                              (TC# 20120D03609)
                                                   §

                                              §
                                            ORDER

      The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief until
                                           '
January 15, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Joseph D. Vasquez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 15, 2016.

        If the Appellant’s brief is not filed with this Court by January 15, 2016, this Court will find

it necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                  IT IS SO ORDERED this 9th day of December, 2015.

                                                                        PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.